Citation Nr: 1129826	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  05-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent before December 5, 2008, for residuals of a left acromioclavicular joint injury.

2.  Entitlement to an initial rating higher than 10 percent for neurological impairment due to residuals of a left acromioclavicular joint injury.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1986 to October 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in June 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In May 2009, the Board remanded the case to the RO for additional development. As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a decision in July 2010, the Board, in part, denied an initial rating higher than 10 percent for the residuals of a left acromioclavicular joint injury before December 5, 2008.  The Board remanded the claim for an initial rating higher than 10 percent for neurological impairment due to residuals of a left acromioclavicular joint injury. 

The Veteran appealed the Board's decision, denying an initial rating higher than 10 percent for the residuals of a left acromioclavicular joint injury before December 5, 2008, to the United States Court of Appeals for Veterans Claims (Court).  In an Order in April 2011, the Court granted a Joint Motion for Remand and vacated the Board's decision regarding a rating higher than 10 percent before December 5, 2008, for compliance with the instructions in the Joint Motion.  All other aspects of the Board's decision was unaffected by the Joint Motion and the Court's Order.




As of January 2011, the Veteran was unemployed and the record raises the claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (Even though the claim of unemployability has not been expressly raised by the Veteran, the claim for a total disability rating for compensation based on individual unemployability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of a claim for increase.).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the Joint Motion, the parties agreed that the Board did not adequately explain why the Veteran was not entitled to an initial rating higher than 10 percent before December 5, 2008, for the residuals of a left acromioclavicular joint injury.  

The parties also agreed that the Board should address the claim of service connection for degenerative joint disease of the left shoulder.  In a rating decision in October 2005, the RO denied service connection for degenerative joint disease of the left shoulder because it was not diagnosed on VA examination in August 2005.  In January 2006, the Veteran submitted additional evidence, consisting of VA records, which included the assessment of degenerative joint disease of the left shoulder in August 2003, the absence of which, in part, was the basis for the denial of the claim in the rating decision in October 2005.  The RO initially considered the additional evidence as application to reopen the claim based upon new and material evidence.  In a rating decision in May 2008, the RO notified the Veteran that degenerative joint disease of the left shoulder was considered part of the claim for increase for the residuals of a left acromioclavicular joint injury and no further adjudicatory action was taken.  




As the RO has not amended the service-connected residuals of a left acromioclavicular joint injury to include degenerative joint disease of the left shoulder, it is not clear whether the omission is an implied denial of the claim and further development is needed.  

In its decision in July 2010, the Board remanded the claim for an initial rating higher than 10 percent for neurological impairment due to residuals of a left acromioclavicular joint injury to afford the Veteran a VA examination.  As the examination has not yet been conducted, the claim is not ready for appellate review. 

In light of the above, the Board is deferring a decision on the claim for an initial rating higher than 10 percent before December 5, 2008, until the other claims are finally adjudicated, avoiding piecemeal adjudication of a single service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of service connection for degenerative joint disease of the left shoulder on the merits, applying 38 C.F.R. § 3.159(b).  If the decision is adverse to the Veteran, in order to perfect an appeal of the claim to the Board, the Veteran must timely file a notice of disagreement and then, following the issuance of the statement of the case, a substantive appeal.

2.  Complete the Board's remand directive and afford the Veteran a VA neurological examination to include electromyography (EMG) and a nerve conduction study (NCS) of the left ulnar nerve. 





The examiner is asked:

a). To identify any organic changes, such as loss of reflexes, muscle atrophy, sensory disturbances, or constant pain; and, 

b). Whether the neurological impairment is wholly sensory or motor or mixed sensory and motor and, if mixed sensory and motor, what is the effect on flexion and extension of the left ring and little fingers, adduction of the left thumb, and flexion of the left wrist. 

The Veteran's file should be made available to the examiner for review.

3.  After the development requested has been completed, adjudicate the claim for increase for neurological impairment of the left upper extremity.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



